DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OH et al. (US 20100035114).
Claim 1:	OH et al. in Figures 1-4 disclose nonaqueous electrolyte secondary battery (10) comprising: 
an electrode body (100) in which a positive electrode (cathode 110) and a negative electrode (anode 120) are wound with a separator (130) interposed therebetween, at least one of the positive electrode (cathode 110) and the negative electrode (anode 120) including a belt-shaped collector (111 and 121), mixture layers formed on two surfaces of the collector (111 and 121), and a pair of exposed portions (113 and 123) at which the two surfaces of the collector (111 and/or 121) are exposed (paragraphs [0025]-[0028]); 
an electrode tab (140, 150) bonded to one of the pair of exposed portions (113 and 123); 
a first insulating tape (160) adhered to the electrode so as to cover the one of the pair of exposed portions; and 
a second insulating tape (170 adhered to the electrode so as to cover the other one of the pair of exposed portions (paragraphs [0029]-[0032]), 
wherein the first insulating tape and the second insulating tape are disposed so that one ends thereof located at at least one direction side along a longitudinal direction of the electrode are not overlapped with each other in a thickness direction of the electrode (as shown on the right in Figure 4, tape 170A is not overlapped with 160). See also entire document.
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein OH et al. further disclose that the first insulating tape (160) and the second insulating tape (170) are disposed so the other ends of the first insulating tape and the second insulating tape opposite to one direction side along the longitudinal direction of the electrode are not overlapped with each other in the thickness direction of the electrode. electrode (as shown on the left in Figure 4, tape 170A is not overlapped with 160).
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein OH et al. further disclose that the electrode is the positive electrode (cathode plate 110).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (20100035144) as applied to claim 1 above.
OH et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 2: 	OH et al. disclose that the first insulating tape (160) and the second insulating tape (170) are disposed so that the one ends thereof located at the one direction side along the longitudinal direction of the electrode are shifted from each other in the longitudinal direction of the electrode.
OH et al. do not disclose that the electrode are shifted by 0.5 mm or more.
However, OH et al. disclose that the first insulating tape (160) and the second insulating tape (170) are disposed so that the one ends thereof located at the one direction side along the longitudinal direction of the electrode are shifted from each other in the longitudinal direction of the electrode, and because of this arrangement, 
the insulation member that is attached to the uncoated portion of the electrode plate that is wound at the outermost part of the electrode assembly prevents internal short circuits caused by contact between the uncoated portion of one electrode plate and the active material layer of the other electrode plate when the separator is compressed; and, the insulation member that is attached to the uncoated portion of the electrode plate that is wound at the outermost part of the electrode assembly 
	Therefore, in the absence of a showing of criticality or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have shifted the electrodes by any amount, including that recited.
	One having ordinary skill in the art would have been motivated to make the modification to provide a first insulating tape and a second insulating tape disposed so that the one ends thereof located at the one direction side along the longitudinal direction of the electrode are shifted from each other in the longitudinal direction of the electrode that would have prevented internal short circuits caused by contact between the uncoated portions of one electrode plate and the active material layer of the other electrode plate when the separator is compressed, and prevented internal short circuits that could be caused by contact between uncoated portions of the electrode plates when the separator is compresses.
	Claim 3:	OH et al. disclose that the first insulating tape has a width larger than the width of the second insulating tap.
	OH et al. do not disclose that the first insulating tape has a width larger than the width of the second insulating tap by 1 mm or more.

the insulation member that is attached to the uncoated portion of the electrode plate that is wound at the outermost part of the electrode assembly prevents internal short circuits caused by contact between the uncoated portion of one electrode plate and the active material layer of the other electrode plate when the separator is compressed; and, the insulation member that is attached to the uncoated portion of the electrode plate that is wound at the outermost part of the electrode assembly prevents internal short circuits that could be caused by contact between uncoated portions of the electrode plates when the separator is compressed (paragraph 0046], [0031]-[0032], [0037]-[0040)).
	Therefore, in the absence of a showing of criticality or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of OH et al. such that the first insulating tape has a width larger than the width of the second insulating tap by any desired amount including by 1 mm or more.
	One having ordinary skill in the art would have been motivated to make the modification to provide a first insulating tape and a second insulating tape disposed so that the one ends thereof located at the one direction side along the longitudinal .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (20100035144) as applied to claim 1 above, and further in view of Hashimoto et al. (US 2006/0115736).
OH et al. are as applied, argued, and disclosed above, and incorporated herein.
	Claim 6:	Oh et al. disclose that the electrode assembly can be used in a cylindrical battery, which obviously would comprise a bottom-closed cylindrical exterior package can.
	OH et al. do not disclose that the electrode tab is provided at a position apart from an outer circumferential surface of the exterior package can in a radius direction thereof by 4 mm or more.
	Hashimoto et al. in Figures 1 and 4 disclose a cylindrical secondary battery comprising a bottom-closed cylindrical exterior package can (11) wherein the electrode tab is provided at a position apart from an exterior circumference.

	Therefore, it the absence of a showing of criticality or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of OH et al. such that electrode tab is provided at a position apart from an outer circumferential surface of the exterior package can in a radius direction thereof by any amount including by 4 mm or more.
	One having ordinary skill in the art would have been motivated to make the modification to provide an electrode assembly that would have maintained a high capacity, and improved cycle characteristics.

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729